Citation Nr: 1432430	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than May 10, 2010 for the grant of service connection for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than May 10, 2010 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for bilateral hearing loss and tinnitus and assigned an effective date of May 10, 2010.  


FINDINGS OF FACT

1.  The Veteran sought service connection for "hearing loss - constant ringing of ears" in October 1976; his claim was denied in January 1977 on the basis that he did not report for a scheduled examination.  The Veteran did not appeal this decision.

2.  The Veteran filed a claim for service connection for bilateral hearing loss and tinnitus that was received by the RO on May 10, 2010.  

3.  Between the time of the January 1977 denial and the May 2010 claim, there is no evidence of a formal claim, informal claim, or written intent to file a claim for service connection for bilateral hearing loss or tinnitus.    


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 10, 2010, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.156, 3.159, 3.400 (2013).

2.  The criteria for an effective date earlier than May 10, 2010, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.1, 3.156, 3.159, 3.400.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the effective dates assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records have been obtained.  The Veteran did not identify any private or VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  The Veteran underwent a VA examination in June 2010; as the results of that examination are not germane to the issues on appeal, no discussion of the adequacy of that examination is required.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Earlier Effective Date Claims

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For reopened claims, the effective date is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In October 1976, the Veteran filed a claim for service connection for "hearing loss - constant ringing of ears."  He was scheduled for, but did not attend, a VA examination in November 1976.  A January 1977 rating decision denied his claim for service connection, noting that the Veteran did not prosecute his claim and that the current evidence was insufficient for rating purposes.  

Notice provided to the Veteran in February 1977 stated that his claim was being denied for failure to attend an examination.  That notice also informed the Veteran that his examination could be rescheduled if he informed the RO of his desire to reschedule.  The Veteran did not respond to this notice.  Indeed, between the time of the initial denial and his May 2010 claim, there is no record of any communication whatsoever between the Veteran and VA.  

The claim at issue here was received by the RO on May 10, 2010.  The VCAA notice provided to the Veteran in May 2010 explained that his claims had earlier been denied.  In a May 2010 letter, the Veteran stated that he did "not remember having ever submitted claims for these disabilities prior to the one I just submitted."

After the Veteran underwent a VA examination in June 2010, the RO granted his claims for service connection in a June 2010 rating decision.  The RO assigned an effective date of May 10, 2010, the date his claim was received by VA.  

In his June 2010 notice of disagreement, the Veteran contended that his effective date should be extended back to the 1970s, arguing that he had raised a claim that VA failed to address.  He offered a similar argument in his January 2011 substantive appeal, stating that he suffered from the same symptoms at the time of his 1976 claim as he does currently.  

In this case, after reopening and granting the Veteran's claims, the RO established an effective date of May 10, 2010 for both awards.  This date is the date that his claim to reopen was received by the RO.  There are no special circumstances (e.g., the receipt of additional service treatment records or the withdrawal of representation) that allow for the Board to establish an effective date earlier than the date of his claim to reopen.  

There is also no evidence of any unadjudicated claim filed earlier than May 10, 2010 that would allow for an earlier effective date.  Indeed, between the time of the January 1977 denial and the May 2010 claim to reopen, there is no evidence of any communication whatsoever from the Veteran, including as to claims for service connection for the issues on appeal.  

Though the Veteran contends in his notice of disagreement and his substantive appeal that his 1976 case was not adjudicated, this contention is belied by the evidence of record.  While the Veteran argues that he currently suffers from the same symptoms and disabilities that he did at that time of his 1976 claim, such an argument does not warrant extending the currently assigned effective date.  In Rudd v. Nicholson,  the Court held that a freestanding claim of entitlement to an earlier effective date would vitiate the rule of finality and as such is not proper.  20 Vet. App. 296, 297-300 (2006).  As the Veteran filed the current claim for an earlier effective date long after the 1977 rating decision became final, this earlier claim cannot serve as the basis for establishing the effective date for the award of service connection.  Id.  

Finally, the Veteran has not alleged, and there is no evidence of, any irregularity in the 1977 denial of his initial claim.  There is no contention of clear and unmistakable error in that earlier decision, allowing the Board to consider revision of the earlier denial.  

The preponderance of the evidence is against the claims for earlier effective dates; there is no doubt to be resolved; and earlier effective dates for the award of service connection for bilateral hearing loss and tinnitus are not warranted.


ORDER

Entitlement to an effective date earlier than May 10, 2010 for the grant of service connection for bilateral hearing loss is denied. 

Entitlement to an effective date earlier than May 10, 2010 for the grant of service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


